       Case 1:16-cv-05263-AKH Document 353 Filed 01/10/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YOR K

FUND LIQUIDATION HOLDINGS LLC, as assignee
and successor-in-interest to FrontPoint Asian Event
Driven Fund L.P ., on behal f of itself and all others
similarly situated,

                                 Plaintiff,

                     -against-

CITIBANK, N.A. et al.,

                                 Defendants.


                  MOTION FOR LEA VE TO WIT HDR AW AS COU NSEL
                                                               and JPMorgan Chase Bank,
        Pursuant to Local Civil Rule 1.4, JPMorgan Chase & Co.
                                                       Thacher & Bartlett LLP, respectfully
 N.A. ("JPMorgan"), by and through its counsel Simpson
                                                        Nuo Li as counsel for JPMorgan in the
 requests the withdrawal of the appearance of Alexander
                                                        associated with the firm of Simpson
 above-referenced action. Alexander Nuo Li is no longer
                                                        will continue to serve as counsel for
 Thacher & Bartlett LLP. Simpson Thacher & Bartlett LLP

 JPMorgan.
      Case 1:16-cv-05263-AKH Document 353 Filed 01/10/19 Page 2 of 2
                                  nt 352 Filed 01/09/19 Page 2 of 2
       Case 1:16-cv-05263-AKH Docume




Dated: New York, New York
       January 9, 2019

                            Respectfully submitted,

                            SIMPSON THA CHE R & BAR TLE TT LLP

                            By:    Isl Paul C. Gluckow
                                   Mary Beth Forshaw (mforshaw@stblaw.com)
                                   Paul C. Gluckow (pgluckow@stblaw.com)
                                   Alan C. Turn er (atumer@stblaw.com)
                                   425 Lexington Avenue
                                   New York, New York 10017
                                    Tel: (212) 455-2000
                                    Fax: (212) 455-2502

                                    Abram J. Ellis (aellis@stblaw.com)
                                    900 G Street, NW
                                    Washington, D.C. 20001
                                    Tel: (202) 636-5500
                                    Fax: (202) 636-5502

                                    Attorneys for Defendants JPMorgan Chase & Co.
                                    and JPMorgan Chase Bank, NA.




                                         2
